            Case 2:20-cv-02248-TLN-DMC Document 48 Filed 02/11/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
      JOHN DOE, individually and on behalf of Minor        No: 2:20-cv-02248-TLN-DMC
12    A, Minor B, and Minor C,
13                                                         ORDER
              Plaintiffs,
14
              v.
15
16    BUTTE COUNTY PROBATION
      DEPARTMENT; ROXANNE LARA; and
17    DAWN HOROWITZ-PERSON,
18            Defendants.
19
20
21          Before this Court is Defendants Butte County Probation Department and Roxanne Lara’s
22   (“Defendants”) Request to Seal Documents. (ECF No. 39-1.) The Court has reviewed Defendants’
23   Request. Pursuant to the Court’s January 5, 2021 Order granting Plaintiff’s Motion to Proceed Under
24   Pseudonyms and to Redact or Seal Identifying Documents (ECF No. 28) and good cause appearing,
25   Defendants’ Request is hereby GRANTED. See, e.g., Four in One Co. v. S.K. Foods, L.P., No. 2:08-
26   cv-03017-KJM-EFB, 2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014).
27          The Clerk of the Court is directed to SEAL the Declarations of Candice Carr and Roxanne Lara
28   filed in support of Defendants’ Opposition to Motion for Preliminary Injunction. (See ECF No. 39.)



                                                       1
            Case 2:20-cv-02248-TLN-DMC Document 48 Filed 02/11/21 Page 2 of 2


 1   These documents shall remain under seal for the duration of this litigation unless and until further order
 2   of the Court.
 3          IT IS SO ORDERED.
 4   Dated: February 9, 2021
 5
 6
 7
 8                                                              Troy L. Nunley
                                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         2
